Citation Nr: 1753607	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-07 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At that time, the hearing, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.  A right ear hearing loss disability is related to service.

2.  The most probative evidence is against a finding that left ear hearing loss is related to service.  

3.  Competent evidence links the Veteran's tinnitus to hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  However, the reduced evidentiary burden of 38 U.S.C. § 1154 (b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine, supra. Section 1154(b) does not establish service connection for a combat Veteran.  Instead, section 1154(b) aids a combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection may also be established for disability which is proximately due to or the result of a service connected disability.  38 C.F.R. § 3.310 (a).  Further, a disability which is aggravated by a service connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his current hearing loss and tinnitus are etiologically related to service.  Essentially he contends that he developed hearing loss and ringing in his ears due to incidents of excessive noise exposure from artillery fire and noise from 105 and 155 howitzers, while stationed in the Republic of Vietnam.  

At a June 2017 Board hearing, the Veteran testified that he was exposed to excessive noise during combat service in Vietnam.  He described an incident of acoustic trauma in 1967 when a howitzer fired in close proximity.  

The Veteran served in the Republic of Vietnam as an artillery crewman.  He was awarded the Vietnam Campaign Medal with Device, Vietnam Service Medal, Marksman (Rifle), and the National Defense Service Medal.  As such exposure is consistent with the circumstances of the Veteran's service, the element of in-service injury, in the form of acoustic trauma, is met. 

In this case, the September 2012 VA examination shows that the Veteran has current hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  With regards to the Veteran's claim for service connection for tinnitus, the VA examination report also documented tinnitus.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Thus, the presence of current tinnitus and bilateral hearing loss disability is established.

Having determined that the Veteran currently has diagnoses of bilateral hearing loss and tinnitus, the remaining question before the Board is whether either condition is related to his service.

The service treatment records document no complaint, finding, or diagnosis pertinent to the Veteran's ears or hearing loss.  Examination of the ears noted no abnormalities.  In reports of medical history, to include on separation from service in February 1968, the Veteran denied a history of ear, nose and throat trouble.  The Veteran's hearing was not tested on separation from service. 

On VA audio examination in September 2016 the Veteran reported onset of bilateral hearing loss and tinnitus related to an incident in 1972.  At that time, he described walking down a hallway at home when he started to lose his equilibrium and suddenly lost his hearing.  His hearing gradually decreased since that incident in 1972.  The examiner noted that the Veteran served in the Republic of Vietnam with the Gunner B Battery 2/35th Artillery 54th, Artillery Group 2nd Field Forces (155 mm SP Howitzers).  His military occupational specialty was artillery gunner.  The Veteran reported an incident during a fire mission where his left ear was exposed to the firing of a howitzer that caused him to develop a headache on the left side, although he did not seek medical attention.  However, his service treatment records were silent for any report or complaint of hearing loss, and although there was no audiogram at separation from service, the Veteran did not reports any complaints of hearing difficulty.  After service, the Veteran had little occupational noise exposure.  He worked as a draftsman, salesman, engineer, and USPS letter carrier.  He endorsed some recreational noise exposure from firearm use  while small game hunting and deer hunting, car radio music, seasonal lawn mower and garden tractor, occasional power drill and circular saw, as well as occasional use of chainsaws.  

Following an examination of the Veteran, the examiner diagnosed sensorineural hearing loss, and opined that it was less likely than not that that the condition was the result of military service.  The audiologist explained that in her 14 years' experience as an audiologist, reports of sudden loss of hearing accompanied by dizziness and unsteadiness, was not consistent with noise induced hearing loss.  As such, the Veteran's reports of sudden onset hearing loss in 1972, four years following active military service, was not likely a result of noise exposure four years earlier.  The examiner further explained that hearing loss was not the type of condition that would have delayed onset years or even decades after exposure to a hazardous noise.  Rather, hearing loss from hazardous noise was immediate.  Most scientific evidence indicated that previously noise-exposed ears were not more sensitive to future noise exposure and that hearing loss due to noise did not progress (in excess of what would be expected from the addition of age related threshold shifts) once the exposure to noise was discontinued.  The examiner cited to multiple medical articles in support of her opinion.  

The examiner further opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, and less likely than not caused by or a result of military noise exposure.  The examiner based the opinion on the Veteran's report of onset of tinnitus in 1972, four years post-active military service.  

In support of his claim, the Veteran submitted a report from a June 2017 private audiologist.  The audiologist noted that the Veteran served in the Republic of Vietnam during the Vietnam War, as an artillery gunner and was exposed to hazardous noise from 105m and 155m howitzers.  The audiologist related an incident where the Veteran's left ear was exposed to excessive noise from howitzer fire.  The audiologist noted minimal recreational noise exposure post-service discharge from seasonal lawn mowing, deer hunting and power tools, as well as no  occupational noise exposure.  The Veteran reported an ontological event in 1972 with symptoms of dizziness, along with onset of significant left ear hearing loss and tinnitus.  The audiologist noted that the etiology of the event was unknown.  

Following the incident the Veteran was fitted with a BICROS hearing aid from 1985 to 1990 and currently wore a hearing aid.  Examination of the Veteran revealed bilateral hearing loss.  The left ear thresholds were unobtainable at audiometer maximums and word recognition scores could not be tested.  Testing revealed profound rapidly falling sensorineural hearing loss in the right.  The left ear was non-functional.  The audiologist opined that it was at least as likely as not that the Veteran's right ear hearing loss was caused by or the result of noise exposure during military service.  In this regard, the examiner noted that the Department of Defense classified the Veteran's military occupational specialty as an artillery gunner as having a high probability of excessive noise exposure.  The audiologist, however, indicated that given the Veteran's reported ontological event in 1972, it was reasonable to deduce that the left ear hearing loss was the result of said incident.  Otherwise, the Veteran's hearing loss would be comparably symmetrical in both ears.  

The audiologist further opined that tinnitus was usually a symptom of a condition and most frequently related to hearing loss in the high frequencies.  As such, the Veteran's tinnitus was associated with hearing loss.  

After review of the record, the Board notes that there are probative medical opinions both in favor of and against the claim for service connection for right ear hearing loss.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (West 2012); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2017).

With regard to the Veteran's claim for service connection for right ear hearing loss, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule       will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's right ear hearing loss is related to service, and service connection for right ear hearing loss is granted.  38 U.S.C. § 5107(b) (West 2012); See Gilbert, 1 Vet. App. at 54.

Moreover, given that the VA examiner and private audiologist agreed that tinnitus was related to hearing loss, after resolving all reasonable doubt in his favor, the Board finds service connection is also warranted for the Veteran's tinnitus.  

With regard to the claim for service connection for left ear hearing loss, the preponderance of the probative evidence is against a finding that the left ear hearing loss is related to service.  In this regard the Board notes that the private audiologist in June 2017 specifically found that given the Veteran's reported ontological event in 1972, it was reasonable to deduce that the left ear hearing loss was the result of said incident.  The opinion is consistent with other evidence of record, to include September 2016 VA examination opinion, and is highly probative as it included adequate rationale.  

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and etiology of such require medical testing and expertise to determine.  Although the Veteran may contend that his left ear hearing loss was caused by conceded in-service noise exposure, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his left ear hearing loss disability is not capable of lay observation and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his left ear hearing loss is not competent medical evidence.  The Board finds the opinions of the private audiologist in 2017 and the VA examiner in 2016 to be significantly more probative than the Veteran's lay assertions.  

In summary, there is no competent evidence of any left ear hearing loss disability arising during active service, nor competent evidence showing left ear hearing loss manifested to a compensable degree during the year following discharge from a period of active duty.  Additionally, the most probative medical opinions of record are against a finding that the Veteran's current left ear hearing loss disability is related to service.  Accordingly, the preponderance of the probative evidence is against the claim, and service connection for left ear hearing loss is denied.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is granted

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


